                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                     Judge Raymond P. Moore

Civil Action No. 14-cv-00955-RM-SKC

LNV CORPORATION,

           Plaintiff,

v.

M. JULIA HOOK, an individual,
THE PRUDENTIAL HOME MORTGAGE, INC.,
UNITED STATES OF AMERICA,
SAINT LUKE’S LOFTS HOMEOWNER ASSOC. INC.,
DEBRA JOHNSON, in her official capacity as the Public Trustee of the City and County of
Denver, Colorado, and
DAVID L. SMITH, an individual,

      Defendants.
____________________________________________________________________________

                                   ORDER
_____________________________________________________________________________

           This matter is before the Court on the following matters: (1) Plaintiff’s Motion to Enjoin

Further Pro Se Pleadings or, in the Alternative, to Withdraw the Reference or Stay Adversary

Proceeding (the “Motion to Enjoin”) (ECF No. 427); (2) Defendants Hook and Smith’s Motion to

Strike, for Sanctions and for Order to Show Cause (the “Motion to Strike”) (ECF No. 428); (3)

Plaintiff’s Request for a Status Conference (the “Motion for Conference”) (ECF No. 430); (4)

Defendants Hook and Smith’s Motion for Sanctions against Plaintiff LNV Corporation and its

Counsel, Duncan E. Barber and Julie A. Trent (ECF No. 431); (5) Defendants Hook and Smith’s

Motion for Sanctions against the United States of America and its Counsel at the U.S. Department

of Justice in Washington, DC (ECF No. 432)1; and (6) Defendants Hook and Smith’s Request for

Evidentiary Hearing on Motions for Sanctions (the “Motion for Hearing”) (ECF No. 433). The

1
    The motions for sanctions are collectively referred to herein as “Motions for Sanctions.”
Court has considered the motions and any responses thereto; taken judicial notice of the court

record as well as the record before the Bankruptcy Court in Adversary Proceeding No.

18-1250-TBM (Bankr. D. Colo.) (the “Adversary Proceeding”); and is otherwise fully advised

concerning the matters at issue. Upon being fully informed the Court finds and orders as follows.

      I.       The Motions

           A. Motion to Enjoin and Motion to Strike

           Defendants Hook and Smith (hereafter, collectively, “Defendants”) have filed the

Adversary Proceeding against Plaintiff LNV, using their Verified Answer filed in this action

(14-cv-955) as their complaint in the Adversary Proceeding (Adv. Proc. ECF No. 1 & No. 1-1).

Not surprisingly, Plaintiff requests this Court to enjoin Defendants from filing further pro se2

pleadings in this case or any other case (including the Adversary Proceeding) arising from the

same facts and claims before this Court. In the alternative, Plaintiff requests this Court to

withdraw the reference or stay the Adversary Proceeding.

           Defendants’ response consists of their Motion to Strike. In that motion, Defendants argue

the Motion to Enjoin should be stricken, and sanctions entered, because (1) Plaintiff’s continuation

of this litigation allegedly violates the Bankruptcy Court’s automatic stay, discharge order, and

discharge injunction; (2) Plaintiff’s Motion to Enjoin was improperly filed during Defendant

Hook’s appeal; (3) Plaintiff’s Motion to Enjoin allegedly falsely accuses Defendants of filing a

frivolous proceeding; and (4) Plaintiff’s request for withdrawal of reference should have been filed

in the Bankruptcy Court. The Court agrees with Defendants’ last argument, but rejects the rest as

specious, and frivolous.

           First, Defendants’ argument concerning any alleged violations of the Bankruptcy Court’s
2
    Defendants are lawyers who appear pro se.
                                                   2
rules or orders have been repeatedly rejected. Defendants simply refuse to accept the Court’s

ruling, without any legal or factual basis. Next, the Tenth Circuit Court of Appeals dismissed

Defendant Hooks’ appeal on August 28, 2018; Plaintiff’s Motion to Enjoin was filed thereafter on

September 17, 2018. (ECF Nos. 426, 427.) Third, Plaintiff’s argument concerning Defendants’

filing of the Adversary Proceeding is far from false. On the contrary, Defendants are improperly

seeking to have the Bankruptcy Court hear and decide what this Court has already decided.

         This leads the Court to Defendants’ last argument – where Plaintiff’s request for the

withdrawal of the reference should have been filed. This District’s Local Rules do provide that a

motion of withdrawal of reference – although to be heard by the district court – is to be filed with

the clerk of the bankruptcy court, D.C.COLO.LCivR 84.1(d)(1), but the Court finds that failure to

be insufficient to strike the request. Regardless, 28 U.S.C. § 157(d) also allows the Court to

withdraw a reference on its own motion. And, upon consideration of the record, the Court agrees

that good cause exists for the withdrawal of the reference to the Bankruptcy Court. Thus, in this

instance, the Court need not consider Plaintiff’s other argument that filing restrictions should be

entered.3 The Court denies that request without prejudice.

         B. The Motion for Conference

         Plaintiff requests a status conference to address the order of foreclosure and pending

motions. The pending motions, however, have now all been addressed and, as set forth in Order

on Attorney’s Fees and Costs issued concurrently with this Order, the Court is prepared to issue

the Order of Foreclosure and Judicial Sale forthwith upon the resolution of the remaining issue in

this case. Thus, this motion is denied as moot.

3
  The Court recognizes Plaintiff admits its Motion to Enjoin which seeks filing restrictions may need to be a
standalone motion and, if so, withdraws the alternate relief of withdrawing the reference or staying the Adversary
Proceeding. However, the Court finds withdrawal of the reference is the appropriate remedy in this instance.
                                                         3
         C. The Motions for Sanctions and Motion for Hearing

         Defendants’ Motions for Sanctions merit no discussion. The Court finds Defendants’

legal contentions are not warranted under existing law, or by any nonfrivolous argument for

extending, modifying, or reversing existing law or for establishing new law. The Court further

finds that any evidentiary contentions, which are virtually nonexistent, are not warranted based on

the record. Accordingly, they are summarily denied. As, as they are denied, Defendants’

Motion for Hearing on their Motions for Sanctions is moot.

   II.      CONCLUSION

         Defendants’ papers continue to argue the same matters about their bankruptcy, its alleged

effect, and Plaintiff’s and the United States’ alleged violations of the Bankruptcy Court’s rules and

orders, all of which this Court has repeatedly rejected. The record at hand shows Defendants have

a lengthy and abusive filing history, as demonstrated by, inter alia, their two adversary

proceedings filed before the Bankruptcy Court which consist of nothing more than that which this

Court has already decided against them in this case. This Order puts Defendants on notice that if

this conduct continues, the Court will sua sponte consider entering appropriate sanctions

(including, but not limited to, filing restrictions and dismissing duplicative filings and actions) to

preclude Defendants from continuing to abuse the judicial process, waste scarce judicial resources,

and prejudice the other parties with their groundless and frivolous filings. Andrews v. Heaton,

483 F.3d 1070, 1077 (10th Cir. 2007) (Federal courts have inherent authority to regulate abusive

litigants “by imposing carefully tailored restrictions in appropriate circumstances.”).

         Based on the foregoing, it is therefore ORDERED

         (1) That Plaintiff Motion to Enjoin Further Pro Se Pleadings or, in the Alternative, to


                                                  4
   Withdraw the Reference or Stay Adversary Proceeding (ECF No. 427) is GRANTED

   in that the Court will withdraw the reference of Adversary Proceeding No.

   18-125-TBM, but is DENIED WITHOUT PREJUDICE as to Plaintiff’s request to

   enjoin further pro se filings;

(2) That Defendants Hook and Smith’s Motion to Strike, for Sanctions and for Order to

   Show Cause (ECF No. 248) is DENIED;

(3) That Plaintiff’s Request for a Status Conference (ECF No. 430) is DENIED AS

   MOOT;

(4) That Defendants Hook and Smith’s Motion for Sanctions against Plaintiff LNV

   Corporation and its Counsel, Duncan E. Barber and Julie A. Trent (ECF No. 431) is

   DENIED;

(5) That Defendants Hook and Smith’s Motion for Sanctions against the United States of

   America and its Counsel at the U.S. Department of Justice in Washington, DC (ECF

   No. 432) is DENIED;

(6) That Defendants Hook and Smith’s Request for Evidentiary Hearing on Motion for

   Sanctions (ECF No. 433) is DENIED; and

(7) That the Clerk shall forthwith notify the Clerk of the Bankruptcy Court of this Order.

DATED this 4th day of April, 2019.

                                             BY THE COURT:



                                             ____________________________________
                                             RAYMOND P. MOORE
                                             United States District Judge


                                         5
